By the Court,
Smith, J.
The amendment made by the justice, even if the same had been necessary, was properly made. It could not, by any possibility, work any injury to the defendant. He complained of no surprise, but pleaded the general issue, and on his application the cause was continued one week.
The docket of the justice shows a sufficient statement of the cause of action. It was “ for work and labor,” and the bill of particulars was filed. This was sufficient to inform the defendant of the nature of the plaintiff’s demand, as is quite apparent from his pleading the general issue, and asking the adjournment. On the adjournment day he appeared, not to defend the suit upon its merits, but to interpose technical objections to the plaintiff’s recovery. He was simply “too late.”
Judgment of the court below affirmed, with costs.